Exhibit 3.1.6 BYLAWS OF METALLINE MINING COMPANY (A Nevada for profit corporation) As amended through April 16, 2010 ARTICLE 1 GENERAL PROVISIONS 1.1 State of Incorporation. This Corporation is incorporated under the laws of the State of Nevada. Any reference to "this state" means the State of Nevada, and any reference to "the laws of this state" includes the Nevada General Corporation Law. 1.2 Gender and Number. Any use of the masculine includes the feminine and the neuter; and any use of the singular includes the plural, whenever such meanings are appropriate. 1.3 Headings. The headings appearing at the beginning of each Article and Section in these Bylaws are intended only as an index and are not to be construed to vary the meaning of the provision to which they refer. 1.4Required by Law. The term "required by law" as used in these Bylaws means as required from time to time by the Nevada General Corporation Law or the Articles of Incorporation of the Corporation. ARTICLE 2 OFFICES The registered office of the Corporation in this state shall be located at c/o Laughlin Associates, Inc., 2533 N. Carson St., Carson City, NV 89706. The principal business office of the Corporation shall be located at 1330 E.
